Citation Nr: 1032295	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  08-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether the reduction of the 100 percent schedular rating for 
squamous cell carcinoma of the right true vocal cords to 60 
percent, effective June 1, 2007, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.


FINDINGS OF FACT

1.  A July 2006 rating decision granted service connection for 
squamous cell carcinoma of the right true vocal cord and assigned 
a 100 percent rating, effective December 30, 2005.

2.  The Veteran underwent radiation therapy until February 2006, 
and an October 2006 VA examination demonstrated the absence of 
any recurrent cancer.  

3.  Following appropriate due process, a March 2007 rating 
decision reduced the 100 percent rating assigned for the 
Veteran's squamous cell carcinoma of the right true vocal cord to 
60 percent, effective June 1, 2007.

4.  Between June 1, 2007 and March 18, 2009, the Veteran's 
residuals of squamous cell cancer of the right true vocal cord 
resulted in the Veteran's constant inability to speak above a 
whisper, and dry mouth, as well as some occasional dysphagia and 
edema of the larynx.

5.  On March 19, 2009 a pathology report showed that the Veteran 
had a recurrence of squamous cell carcinoma and on April 30, 
2009, the Veteran underwent a total laryngectomy.  An August 2009 
supplemental statement of the case provided for a 100 percent 
rating, effective March 19, 2009.



CONCLUSIONS OF LAW

1.  The reduction of the assigned 100 percent rating for squamous 
cell carcinoma of the right true vocal cord was proper.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.105(e), 4.97, Diagnostic Code 6819 (2009).

2.  The criteria for a schedular rating in excess of 60 percent 
for residuals of squamous cell carcinoma of the right true vocal 
cord from June 1, 2007 to March 18, 2009 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§4.97, Diagnostic Codes 6516, 6518, 6519, 6520, and 6819.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate form or completeness of the application.  VA notified 
the Veteran in November 2005, March 2006, and August 2006 of the 
information and evidence needed to substantiate and complete a 
claim, to include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examination.  VA informed the claimant of the need to submit all 
pertinent evidence in their possession, and provided adequate 
notice of how disability ratings and effective dates are 
assigned.  While the appellant may not have received full notice 
prior to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate in 
the adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present pertinent 
evidence and testimony.  In sum, there is no evidence of any VA 
error in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.




Analysis

In December 2005, the Veteran was diagnosed with squamous cell 
cancer of the right true vocal cords and underwent radiation 
therapy to treat the cancer from December 2005 to February 19, 
2006.  In July 2006, the RO granted service connection for 
squamous cell cancer of the right true vocal cords and assigned a 
rating of 100 percent.  After an October 2006 VA examination, an 
October 2006 rating decision proposed to reduce the Veteran to 10 
percent for residuals of squamous cell cancer of the right true 
vocal cord.  A March 2007 rating decision finalized the 10 
percent rating, effective June 1, 2007.  The Veteran disagreed 
with the 10 percent rating and appealed.  

On appeal, an April 2009 supplemental statement of the case 
(SSOC) granted a 60 percent rating for the Veteran's squamous 
cell cancer of the true vocal cord, effective June 1, 2007.  
Additionally, the Board notes that in March 19, 2009, a biopsy 
showed recurrent cancer of the vocal cords and on April 30, 2009, 
the Veteran underwent a total laryngectomy to treat the recurrent 
cancer.  As such an August 2009 SSOC stated that the Veteran's 
reduction from 100 percent to 60 percent for squamous cell cancer 
of the right true vocal cords (in remission), effective June 1, 
2007 to March 18, 2009 was proper.  The SSOC also granted a 100 
percent rating, effective March 19, 2009 for recurrent cancer and 
status post total laryngectomy.

Thus, the Veteran takes issue with the rating assigned when his 
service-connected residuals of squamous cell carcinoma of the 
right true vocal cord was reduced from 100 percent to 60 percent 
effective between June 1, 2007 and March 18, 2009.  

This issue essentially involves two questions.  First, was the 
reduction in the 100 percent evaluation proper; and second, if 
the reduction was proper, was the assignment of a 60 percent 
schedular disability evaluation proper.



I.  Whether the reduction of a 100 percent rating for 
residuals of squamous cell carcinoma of the right true 
vocal cord was proper.

The evaluation of 100 percent was provided under 38 C.F.R. § 
4.115b, Diagnostic Code 6819, for malignant neoplasms of any 
specified part of the respiratory system exclusive of skin 
growths.  The note following this Diagnostic Code indicates that, 
following the cessation or surgery, chemotherapy, or other 
therapeutic procedure, a rating of 100 percent shall continued 
beyond the cessation of any surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure.  Six months after 
discontinuance of such treatment, the appropriate disability 
shall be determined by mandatory VA examination.  Any change in 
evaluation based upon that or any subsequent examinations shall 
be subject to the provisions of 38 C.F.R. § 3.105(e).   If there 
has been no local recurrence or metastasis, rate on residuals.

Pursuant to 38 C.F.R. § 3.105(e) where a reduction in the 
evaluation of a service-connected disability is considered 
warranted and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, a 
rating proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The beneficiary 
will be notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, and 
will be given 60 days for the presentation of additional evidence 
to show that compensation payments should be continued at their 
present level.  Final rating action will reduce or discontinue 
the compensation effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of the 
final rating action expires.  38 C.F.R. § 3.105(e).

The evidence reveals that the Veteran's squamous cell carcinoma 
of the larynx was treated with radiation therapy from December 
2005 to February 19, 2006.  Thereafter, no additional radiation 
treatment or other therapeutic procedures were undertaken to 
treat the cancer until March 19, 2009 when a pathology report 
showed recurrent cancer of the larynx.  In April 2009, the 
Veteran underwent a total laryngectomy to treat the recurrent 
cancer.  

The Veteran submitted a statement in November 2006 asserting that 
he had symptoms that included severe hoarseness and dry mouth.  
In a separate November 2006 statement, the Veteran indicated that 
he was unable to talk for a very long time without losing his 
voice.  
VA examinations dated October 2006 and August 2008 noted residual 
symptoms of dry mouth, edema of the larynx, and inability to talk 
above a whisper.  VA treatment records dated July 2007 to March 
2008 reflected follow-up treatment for the Veteran's residuals of 
squamous cell carcinoma of the right true vocal cord.  Records 
revealed that the Veteran had a stable husky, breathy voice.  
Fiber optic laryngoscopies did not show any lesions or recurrence 
of the cancer. 

The Board notes incidentally that regulatory provisions normally 
applicable to reductions from 100 percent, and for rating 
reductions in general, are not applicable where, as here, the 
reduction is mandated by provisions set in the rating schedule. 
 Rossiello v. Principi, 3 Vet. App. 430 (1992); cf. 38 C.F.R. §§ 
3.343, 3.344.

Based on a review of the procedural history, it appears that the 
RO complied with all of the requirements of 38 C.F.R. § 3.105(e). 
 The Veteran was notified of his rights and was given an 
opportunity for a hearing and time to respond by way of an 
October 2006 letter.  A March 2007 letter and rating decision 
notified the Veteran of the final reduction, and the reduction 
was made effective no sooner than permitted by current law and 
regulations ("the last day of the month in which a 60-day period 
from the date of notice to the beneficiary of the final action 
expires").  38 C.F.R. § 3.105(e).   Thus, the Board finds that 
the reduction from 100 percent was proper.

II.  Entitlement to a rating in excess of 60 percent for 
residuals of squamous cell carcinoma of the right true 
vocal cord from June 1, 2007 to March 18, 2009.  

The Veteran asserts that his residuals of squamous cell carcinoma 
of the right true vocal cord warrant a rating in excess of 60 
percent.  

As noted above, the Veteran was initially reduced to 10 percent 
for his cancer residuals, effective June 1, 2007, but an April 
2009 SSOC granted an increased rating of 60 percent, effective 
June 1, 2007.  Additionally, an August 2009 SSOC granted a 100 
percent rating for recurrent squamous cell carcinoma of the right 
true vocal cord, effective August 2009.  As noted that period is 
not otherwise at issue herein.
The Veteran was afforded a VA examination in October 2006.  The 
examiner noted that the Veteran had been treated for T3NO 
squamous cell carcinoma of the larynx.  Review of the Veteran's 
records since finishing his radiation therapy in February 2006 
revealed symptoms including a husky and weakening voice, 
complaints of a tingling sensation, slight soreness with 
swallowing, and a dry mouth.  There was no evidence of dysphagia 
but the Veteran's wife reported that the Veteran ate less.  
Review of an October 2006 fiber optic laryngoscopy indicated that 
the nasal passages, bottom of the tongue and epiglottis were 
normal and without lesions.  The B arytenoids had moderate edema 
and the left true vocal cord appeared normal.  After review of 
the records, the examiner stated that there was currently no 
evidence of disease regarding the Veteran's squamous cell cancer, 
which implied that the Veteran was in remission.  The examiner 
further noted that current treatment included cessation of 
tobacco and ethanol as well as regular follow-up visits for fiber 
optic laryngoscopy with his radiation therapy and ear, nose, and 
throat doctors.  

The Veteran submitted a statement in November 2006 asserting that 
he had symptoms that included severe hoarseness and dry mouth.  
In a separate November 2006 statement, the Veteran indicated that 
he was unable to talk for a very long time without losing his 
voice.  

VA treatment records dated July 2007 to March 2008 reflected 
follow-up treatment for the Veteran's residuals of squamous cell 
carcinoma of the right true vocal cord.  Records revealed that 
the Veteran had a stable husky, breathy voice.  Fiber optic 
laryngoscopies did not show any lesions or recurrence of the 
cancer. 

The Veteran was afforded a VA examination in August 2008.  The 
examiner noted that the Veteran had a history of squamous cell 
carcinoma of the right false and true vocal cord first diagnosed 
in December 2005 that was treated with radiation.  The examiner 
also noted that the Veteran's speech was impaired in that he was 
never able to speak above a whisper.  The Veteran also complained 
of having a very dry mouth and frequent clear, watery drainage 
from his nose.  There was no evidence of any residual injury to 
the pharynx, including the nasopharynx.  The examiner stated that 
there were some residuals of his cancer, most significantly that 
the Veteran was unable to speak above a whisper.  It was noted 
that a voice amplifier had been ordered to help the Veteran talk.  

A September 2007 VA treatment record noted that the Veteran had a 
husky, breathy voice.  A fiber optic laryngoscopy of the same 
date noted that there was no evidence of lesions or masses in the 
nasal passage, posterior oropharynx, and bottom of the tongue, 
vallecula, epiglottis, B pyriforms, vocal fremitus or left true 
vocal cord.  The right true vocal cord had a slight brown 
discoloration but there was no definite lesion.  There was also a 
slight amount of edema but the airway was patent.  The physician 
noted that there was no evidence of disease and recommended that 
the Veteran quit smoking.  A December 2007 treatment record noted 
that the Veteran had stable hoarseness, xerostomia, and dysphagia 
with difficulty swallowing large pills and hard foods.  A fiber 
optic laryngoscopy of the same dated noted no lesions on the 
bottom of the tongue or epiglottis.  There was no edema in the 
larynx and the cords were without lesion.  An impression of 
larynx cancer with no evidence of disease was provided.  

A March 2008 VA treatment record noted that the Veteran had 
stable hoarseness and tolerated a soft diet.  A fiber optic 
laryngoscopy noted no lesions of the nasal cavity, bottom of the 
tongue or vallecula.  There was no pooling in the pyriforms and 
the B vocal fremitus was mobile.  There were no lesions noted on 
the true vocal cords.  However the physician noted a possible 
lesion with ratty mucosa of the right FVF extending to petiole of 
the epiglottis.  An assessment of a possibly lesion of the right 
FVF versus irritation from nasal drainage status post radiation 
therapy was noted and a reexamination in six weeks was 
recommended.

On his May 2008 VA Form 9, the Veteran stated that he had a 
definite speech impairment, with a rough and very horse voice.  
He indicated that if he has to talk a lot, he would lose his 
voice.  He also complained that his mouth was constantly very dry 
and that he had a lot of mucous in his throat.  

The Veteran was afforded a VA examination in August 2008.  The 
examiner noted that the Veteran had a history of squamous cell 
carcinoma of the right false and true vocal cord first diagnosed 
in December 2005 that was treated with radiation.  The examiner 
also noted that the Veteran's speech was impaired in that he was 
never able to speak above a whisper.  The Veteran also complained 
of having a very dry mouth and frequent clear, watery drainage 
from his nose.  Examination revealed that the Veteran had not 
undergone a laryngectomy.  However the examiner noted that while 
he did not have the instruments necessary to look at the 
Veteran's larynx at the time of examination, he opined that the 
Veteran's vocal cords must very swollen because he was unable to 
speak above a whisper.  There was no evidence of any residual 
injury to the pharynx, including the nasopharynx.  The examiner 
provided a diagnosis of post squamous cell carcinoma of the right 
false and true vocal cord treated with radiation, and with no 
recurrence.  The examiner stated that there were some residuals 
of his cancer, most significantly that the Veteran was unable to 
speak above a whisper.  It was noted that a voice amplifier had 
been ordered to help the Veteran talk.  

VA treatment records dated August 2008 to February 2009 reflected 
continued follow-up treatment for the Veteran's residuals of 
larynx cancer.  An August 2008 record indicated that the Veteran 
complained of feeling like his throat was full as well as 
tingling sensations that caused frequent coughing spells.  A 
February 2009 record noted complaints of constant pain and 
burning in the throat, especially with swallowing.  The Veteran 
requested an ENT follow-up.  A February 2009 ENT consultation 
noted a normal oral cavity, pharynx, hypopharynx, and 
nasopharynx.  The physician noted that the larynx looked good 
upon examination with a mirror and no lesion was present.  A 
diagnosis of cancer of the larynx was provided.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation during the course of the appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

Under Diagnostic Code 6819, malignant neoplasms of any specified 
part of the respiratory system are to be rated on residuals if 
there is no recurrence or metastasis.  See 38 C.F.R. § 4.97.  
Under Diagnostic Code 6519 complete organic aphonia warrants a 60 
percent evaluation for constant inability to speak above a 
whisper and warrants a 100 percent evaluation for constant 
inability to communicate by speech.  

For the period of June 1, 2007 to March 18, 2009, the Veteran 
consistently reported residual symptoms of a hoarse voice, and a 
very dry mouth.  The Veteran did report some dysphagia, with the 
March 2008 VA examiner noting that he tolerated a soft diet but 
that hard food sometimes felt stuck.  Multiple follow-up fiber 
optic laryngoscopies noted no recurrence cancer, but did show 
some edema of the larynx and vocal cords.  There was no evidence 
of constant inability to communicate by speech.  Thus a higher 
100 percent rating under Diagnostic Code 6519 is not warranted.  
 
Additionally the Board notes that the Veteran's residuals could 
be rated under Diagnostic Code 6516 for chronic laryngitis, 
however, the Board notes that the Veteran's current 60 percent 
rating is already greater than or equal to the maximum schedular 
ratings assignable for chronic laryngitis under Diagnostic Code 
5616.  Finally, while the Veteran could also be evaluated under 
Diagnostic Code 6520 for stenosis of the larynx, including 
residuals of laryngeal trauma, there is no evidence that the 
Veteran had a forced expiratory volume in one second (FEV-1) less 
than 40 percent of predicted value, with Flow-Volume Loop 
compatible with upper airway obstruction or permanent 
tracheostomy.  As such ratings in excess of 60 percent are not 
warranted under Diagnostic Codes 6516 and 6520.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).

Here, as discussed above, the rating criteria for the disability 
at issue reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate, and no referral for an extraschedular 
evaluation is required.  Id.  

Thus, under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the claim; 
the benefit of the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The reduction of the 100 percent evaluation for residuals of 
squamous cell carcinoma of the right true vocal cord was proper, 
and the restoration of the 100 percent rating is denied.

A schedular rating in excess of 60 percent for residuals of 
squamous cell carcinoma of the right true vocal cord, from June 
1, 2007 to March 18, 2009 is denied.




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


